Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-5-2005

In Re: Cegan
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3807




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"In Re: Cegan " (2005). 2005 Decisions. Paper 166.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/166


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                      No: 04-3807

                              IN RE: DAVID J. CEGAN

                                   DAVID J. CEGAN,
                                               Appellant
                                         v.

                                    LINDA CEGAN

                     Appeal from the United States District Court
                       for the Western District of Pennsylvania
                                (Civ. No. 03-cv-01876)
                      District Judge: Hon. Thomas M. Hardiman

                   Submitted pursuant to Third Circuit LAR 34.1(a)
                             Friday, September 23, 2005

                         Before: ROTH, McKEE and FISHER,
                                   Circuit Judges

                          ORDER AMENDING OPINION

      IT IS HEREBY ORDERED that the Slip Opinion filed in this cased on October

17, 2005, be amended as follows:

      Delete the last sentence of the first full paragraph on page 4,which reads
      “David thus argues that the cash award was incident to the equitable
      distribution award, and was therefore excepted from discharge under §
      523(a)(5)” and replace with “David thus argues that the cash award was
      incident to the equitable distribution award, and was therefore not excepted
      from discharge under § 523(a)(5).”

                                   BY THE COURT:

                                   /s/ Theodore A. McKee
                                   Circuit Judge

Dated: December 5, 2005
DMM/cc: Stuart M. Levine, Esq.
         Donald R. Calaiaro, Esq.